 FOTOMAT CORPORATION461Fotomat CorporationandJewell NewtonandBrendaMeyers. Cases9-CA-7245-1 and 9-CA-7245-2November 20, 1973DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn March 30, 1973, Administrative Law JudgeHerbert Silberman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions, and the General Counsel filed limitedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.We do not agree with the Administrative LawJudge's finding that the discharge of Jewell Newtonwas not violative of the Act. The following are thepertinent facts as found by the Administrative LawJudge based on his credibility findings, which we areconstrained to accept.Jewell Newton initiated the organizational activityon July 25, 1972.1 On July 26, she solicited her fellowemployees (referred to as Fotomates) to attend aunion meeting which she held on July 27. At themeeting she distributed pamphlets and authorizationcards; she received signed authorization cards fromall 17 employees who attended the meeting. The nextday Robert Green, the Respondent's area manager,spoke to Newton, by telephone, about the previousnight's organizational meeting. Although the AdministrativeLaw Judge generally did not credit' thetestimony of Green or Newton, finding them bothunreliable, he found:The complaint also alleges . . . [Green] unlaw-fully interrogated her about her union activities.Even accepting Green's version of the incident, Ifind such violation was proved. According toGreen, he telephoned Newton and inquired withreference to the union meeting.... informed herthat he knew that she had been soliciting oncompany time and cautioned her against suchactivity.The Administrative Law Judge found Green knewabout-the union campaign from the beginning andthatRespondent opposed the organization of itsemployees.2Green relayed the information about the Union tohis immediate supervisor, Roger Thompson, whocalled an employee meeting on August 5. Newton,who was on vacation, did not attend. However, whenThompson inquired at this' meeting as to whopresided over the July 27 organizational meeting,someone named Jewell Newton. At the employees'meeting, Brenda Meyers, who was discharged onAugust 10, "carried- the ball" for the prounionemployees. The Administrative Law Judge, rejectingthe numerous reasons offered for Meyers' dischargeaspretextual,found her discharge violative ofSection 8(a)(3).3 In so finding he noted that, "thedischarge of an unabashed, vocal exponent of theUnion within a month after the commencement of itsorganizational campaign was the most effectivemethod of undermining the Union's organizationaleffort."4 He found Green was not a credible witnessstating:-Iam of the opinion that he permitted his concernabout the outcome of this litigation to affect histestimony. It is my opinion that the testimony hegave was contrived to fit the Company's defenseand was not a straightforward account of theevents as they happened.Likewise, crediting Meyers and discrediting Greenas unreliable, the Administrative Law Judge foundRespondent violated Section 8(a)(1) by telling her onAugust 4, "I have everybody that was [at thatorganizational meeting] and I know everything thatthey said," and on August 10, "You don't fool me. Iknow who the ringleaders are."Late on August 7, the date she returned fromvacation, Newton,called a vice president of Respon-dent, Scott Fitzgerald, to complain about certainmatters. She was referred to Roger Thompson, whotalked to her by telephone on August 9. Thompsonconceded he knew of Newton's union activity sinceAugust 5.5 According to Thompson, Newton com-plained about overtime pay that had not beenrealized by the girls, about a situation where Greenhad forced another young girl into an insuranceprogram, about certain girls being given preferentialtreatment, and about Green "snowing" the girls.Thompson, after discussing these complaints, on his1Unless otherwise indicated all dates are 1972.iCertainly the same could be said with respect to the employee who2SeeFotomat Corporation,199 NLRB 732, and 202 NLRB 59, wherebegan the campaign, Newton.8(a)(1), (3), and (5) violations were found.sThe Administrative Law Judge credited Thompson's version of what3The Respondent, as more fully discussed below, likewise offeredhappened over Newton's. We have accepted that versionnumerous and contradictory reasons for Newton's discharge.207 NLRB No. 65 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDown initiative admittedly turned the discussion to theunion questionand, indetail,expressed his viewsabout thedisadvantagesof the Unions Thompsoncharacterized the conversation as productive andfruitful.He did not testify that he felt NewtonslanderedGreen, or that he told Green he feltNewton had slandered him.Green,afterlearning fromThompson aboutNewton's call, visited her at her store on August 11.7Green noted that Newton was not wearing heruniform and told her she could be discharged for notwearing it.Green then asked Newton why she hadcalled Thompson and told Thompson lies about him.He then called her vicious and a liar .8 As more fullyset forth in the Administrative Law Judge's Decision,Green left after about 45 minutes of acrimoniousdiscussion.Green discharged Newton without warn-ing 5 dayslater onAugust 16 for not wearing heruniform and because she had lied about him toRoger Thompson.Although the Respondent,as is usualin a pretextcase,allegednumerousreasons for dischargingNewton,9 the Administrative Law Judge did notmention any of them except the failure to wear heruniform.Despite thenumerousreasons advanced forNewton's discharge, he found the overriding reasonto be Newton's report to Thompson, which Greenconsidered to be lies. The Administrative Law Judgestated:If Newton's report to Thompson alone . . . wasthe proximate, efficient cause for her dischargethenNewton's terminationdoes not violate theAct.By the way of explanation in footnote 14, he stated:The purpose of Newton's telephone call .. .was to satisfy a personal complaint and was notrelated to the union campaign or to the promo-tionof any purpose in concert with otheremployees. . . . [T]he features which angeredGreen, after a report of the discussion had beenmade to him by Thompson, and led him todischarge Newton did not concern the Union orthe employees' concertedactivities.Green wastroubled by what he deemed to be slander againsthim as person and as a supervisor.The Administrative Law Judge then indicated thatRespondent was disposed to terminate persons whoactively aided the Union's campaign, as is demon-stratedby the discharge of BrendaMeyers.loHowever, he rejected this possibility with respect toNewton, and crediting Green (the only time he did soin his Decision) found the reason Green dischargedNewton was because he believed Newton had liedabout him to Thompson and was trying to under-mine his position with Respondent. He thereforeconcluded the General Counsel had not met hisburden of proof and dismissed the 8(a)(3).We disagree with the Administrative Law Judge'sfinding, which is based on the only credibility findinghe made in Green's favor. Without that finding thiscase, in our opinion, presents a classic example of apretextual 8(a)(3) discharge. The Respondent hadunion animusand was disposed to terminate unionadherents, as evidenced by the discharge of BrendaMeyers, the only other union activist. In addition,Respondent acknowledged it had knowledge ofNewton's union activity from the beginning, and infact the Administrative Law Judge found thatGreen's interrogation of her violated Section 8(a)(I).As in most pretext cases, Respondent offerednumerous reasons for the discharge. The Administra-tive Law Judge inexplicably not only failed to drawany adverse inference from the Respondent's obvi-ous attempt to build a case against Newton buttotally ignored all of the reasons alleged by Green forher discharge except two.l l6DiscreditingNewton,the AdministrativeLaw Judge found Thompsonmade no statements violative of Sec. 8(a)(l), contraryto the allegations ofthe complaint.We acceptthese findings.7On directGreentestified he visited Newton after learning of her call toThompson.On cross he testified the visit was just oneof the periodic visitshe makes to all stores for thepurpose ofseeing "howthings were." TheAdministrativeLaw Judgemade no mentionofGreen's contradictorytestimony in this regard.8Although Green accused Newtonof lying about him to Thompson,Thompson had describedhis conversationwith Newtonas "fruitful andproductive."Apparently,however, he neglected to tell Green that.Furthermore,Thompsonalso apparentlyneglectedto tellGreen thatNewton had accused him of making social advances to the Fotomates,which wasprobably themost serious accusationNewton allegedly madeagainst Green;at leastGreennever mentionedit to Newton or in histestimony.9At thehearing and in his affidavitGreen allegedthat one of thereasons for firing Newton was that she was latefor work as much as 15minutes onJuly 29 and previousoccasions.On July 29 Newton was onvacation. No other evidence that Newton was tardy or had been warned fortardiness was adduced.Green also alleged that on one occasionthe clockused for indicatingwhenshe would return for lunchhad not been removedfrom the window,although she had returned from lunch.Greenindicatedthe clock could have confused customers. Yet Green admittedNewton wasthere when he visited the store and his concern withthe clockwas no morethan speculation.Green also testified that on one occasion Newton wasdoing something to her face with a mirror propped up in her window.Newton had no customers at the time.Yet, as theGeneralCounsel pointsout, Fotomates were supposed to be attractive and "something special" anditappears Respondent would be interested in Fotomates maintaining theirattractiveness.At the hearing Green said another reason hedecided toterminate Newton was that she did not make a deposit on July 20 when shewas supposed to. However, Newton testified without contradiction that shemade the depositon July 20 butthe bank misplaced it until a later date.Green, while testifying that this was a reason for her termination,concededhe never brought it to her attention and, in fact,only found out about thedeposit afterhe had decidedto terminate her.10See also199 NLRB 732, and 202 NLRB 59.11Withrespect to one of the reasonsalleged by Green-that Newtonwas not wearing her uniform-Green admitted that this was not sufficientreason to terminate an employee.Green also alleged, as with Meyers, thathewas concerned with the breakdown of the"employer-employeerelationship"and about her poor attitude.Yet, as the General Counselnotes, priorto Newton's organizationalactivity there is no indication that FOTOMAT CORPORATIONThus we are left with the so-called primary reason,as testified to by Green and credited by theAdministrative Law Judge, that Newton lied aboutGreen to Thompson.12Even accepting the Administrative Law Judge'scredibilityfinding,however,we find Newton'sdischarge was violative of Section 8(a)(1) and (3). Forit is clearon the basis of testimony (of Thompson)credited by the Administrative Law Judge thatNewton, was engaged in protected concerted activitywhen, she called Thompson. Thus the AdministrativeLaw Judgestates,based on the credited testimony ofThompson:She complained to him about overtime pay thathad not been realized by the girls, about asituation where a young lady had been forced intoan insuranceprogram, thatcertain girls weregiven preferential treatment because they, inessence,wereplaying ball with Green and thatGreen was "snowing" the girls.In this connection we note that the AdministrativeLaw Judge's finding that, "If Newton's report toThompsonalone . . . wasthe proximate, efficientcausefor her discharge then Newton's terminationdoes not violate the Act," is without precedent.'3 It isclearthat when Newton spoke to Thompson she wasrelaying, in addition to her own complaints, com-plaints of fellow employees which had come to herattention in her role' as spokesman for the Union. Inthis connection Thompson admitted he had -knownsinceAugust 5 that Newton had instigated theorganizational drive. Thus, the Administrative LawJudge's statement (fn. 14) that the Newton-Thomp-son conversation had nothing to do with unionactivities appears to be contrary both to the evidenceand his own findings of fact. Moreover, Thompsontestified that after Newton relayed her complaints,he, himself, initiated a discussion of the Union andattempted to dissuade Newton from union activityby pointing out the alleged disadvantages thereof.Newtonwas engaged in protected concertednotes, prior to Newton's organizational activity there is no indication thatshe had any problems in this respect12While we have grave reservations concerning this credibility finding,in the circumstances noted above and particularly since the AdministrativeLaw Judge discredited Green in every other instance and found him anunreliable witness, we are, of course, constrained to accept this credibilityfinding13 SeeThe Barnsider, Inc.,195 NLRB 754. Assuming that the Adminis-trativeLaw Judge's fn 14 is intended to explain the above statement byindicating that Newton's call was to satisfy a personal complaint thatexplanation must be rejected as being inconsistent with his own finding ofwhat Newton actually'told Thompson (see alsoCarbet Corporation,191NLRB 892)14While relaying employee complaints Newton did not have to vouchfor their authenticity. Nor is it relevant that Green may have been troubledby what he deemed to be slander against him or that he believed Newtonwas seeking to undermine his position with the Respondent(While's Gas &Appliance, Inc,202 NLRB 494). Nor, since Respondent did not show thatNewton, in fact, lied with respect to Green, do we deem it necessary to463activity during her conversation with Thompson; yetthe Administrative Law Judge,in essence, finds thatshewas discharged for having engaged in suchconversation.14 The rule adopted by the Administra-tiveLaw Judge is clearly contrary to precedent,otherwise everytimean employee voiced his com-plaints or those of fellow employees, he would besubject, at the whim of the employer, to dischargebecause the employer considered the complaintmade to beuntrue.Finally,whileNewton, was clearly engaged inprotected concerted, activity during her telephoneconversation with Thompson, it also appears that asthe spokesman for the Union her protected concert-ed activities cannot be separated from her organiza-tional activities.We, therefore, find that Newton wasdischarged in violation of not only Section8(a)(1),but also Section 8(a)(3).15CONCLUSIONS OF LAW1.By discriminatorily discharging Brenda Meyerson August 10, 1972, and Jewell Newton on August16, 1972, in order to discourage concerted and unionactivities,Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.2.By reason of , the foregoing conduct and byreason of Respondent's unlawful interrogation of anemployee, described above, and Respondent's un-lawful conduct in creating the impression amongemployees that it was engaging in surveillance oftheirunion activities,Respondent has interferedwith, restrained, and coerced employees in theexercise of rights guaranteed in Section 7 of the Actand thereby engagedin unfairlabor practices withinthe meaning of Section 8(a)(1) of the Act.discusswhether our result would be different had Newton purposelyslanderedGreen and tried to undermine his position.On this subjectGreen's testimony is at best vague and,sketchy.As to the insurancecomplaint Green did not deny that Respondent at times hired underagedgirls. In fact he admitted that girls are known-sometimes to up the age alittle bit It can thus be inferred that he condoned the practice of sometimeshiring underaged girls.With respect to the overtime complaint he accusedthe girls involved of altering their own timecards to avoid an overtimesituation,as opposed to Newton's contrary testimony that Green told themto do so. In any event,even assuming the veracity of Green's testimony, heapparently condoned the practice since he at no time forbade it ordisciplined the girls involved Finally, the Administrative Law Judge madeno credibility finding on this issue,we note, however,that he generally didnot credit Green.15Accordingly, we shall order that Jewell Newton, like Brenda Meyers,be offered immediate reinstatement and backpay in accordance with theBoard's long-established principles as more fully set out in the section of theAdministrative Law Judge's Decision entitled "Remedy.. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below, and hereby orders that Respondent,FotomatCorporation,Louisville,Kentucky, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified:1.Substitute the following as paragraph 1(a):"(a)Dischargingorotherwisediscriminatingagainst any employee in regard to hire, tenure ofemployment, or any term or condition of employ-ment in order to discourage concerted protectedactivities or union activities and membership."2.Substitute the following as paragraphs 2(a) and2(b):"(a)Offer Brenda Meyers and Jewell Newtonimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges."(b)Make Brenda Meyers and Jewell Newtonwhole for any loss of earnings they may havesuffered by reason of Respondent's unlawful dis-crimination against them in the manner set forth inthe `Remedy' section herein."3.Substitute the attached notice for the Adminis-trative Law Judge's.MEMBER KENNEDY,dissenting:Iam unwilling to sign the majority opinion whichprofesses to accept the credibility findings of theAdministrativeLaw Judge but disregards thosefindings. If the Board believes that the record doesnot support the credibility resolutions of an Adminis-trative Law Judge, it should reject them. We shouldnot engage in a "semantical exercise in conceptual-ism of gossamer calibre." SeeIndiana Metal Products,A Div. of Textron, Inc. v. N. L. R. B.,442 F.2d 46 (C.A.7, 1971), denying enforcement of 180 NLRB 606.Newton was discharged because of her longdistance telephone call to a vice president ofRespondent in LaJolla, California. The purpose ofthe call was to satisfy a personal complaint and wasin no way related to union or concerted activities.The findings of the Administrative Law Judge werecorrect and I would adopt his Decision in its entirety.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their union membership orunion activities.WE WILL NOT give the impression of havingengaged in the surveillance of our employees'union activities and we will not engage in thesurveillance of our employees union activities.WE WILL NOT discharge or otherwise discrimi-nate against any employees in regard to hire,tenure of employment, or any term or conditionof employment, in order to discourage protectedconcerted activities or union activities and mem-bership.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the National Labor Relations Act.WE WILL offer Brenda Meyers and JewellNewton immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority and other rights andprivileges, and we will make them whole for anyloss of earnings they may have suffered by reasonof our unlawful discrimination against them.FOTOMAT CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Upona charge filed in each of the above-numbered cases, onAugust 18, 1972, a complaint,dated September29,,1972,was issued alleging that Fotomat Corporation, hereincalled the Company,has engaged in and is engaging in FOTOMAT CORPORATION465unfair labor practices within the meaning of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended.In substance, the complaint alleges that the Respondent onAugust 10, 1972, unlawfully discharged Brenda Meyersand on August 16, 1972, unlawfully discharged JewellNewton because of their sympathies for activities on behalfof Teamsters and Local Union No. 783, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, and by reason of said discharges and other conductset forth in the complaint, Respondent also has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act. Respondent'sanswer to the complaint, as amended at the hearing, deniesthat it has engaged in the alleged unfair labor practices. Ahearing in this proceeding was held in Louisville, Kentuc-ky, on January 23, 1973. Subsequent to the hearing,General Counsel and Respondent filed briefs which havebeen considered.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTFotomat Corporation, a Delaware corporation, is en-gagedin thebusinessof selling photographic supplies andfilm processing services in various States of the UnitedStates.The facilities involved in this case are located inLouisville,Kentucky. During the 12 months preceding theissuanceof the complaint, which period is representative ofthe Company's business activities, Respondent had grossrevenues in excessof $500,000 from the sale of goods andthe performance of services. During the same period,Respondent purchased goods andmaterialswhich were inexcess of$50,000 from suppliers located outside the Stateof Kentucky and which were shipped through channels ofinterstatecommerce directly to Respondent's locations inLouisville,Kentucky. Respondent admits, and I find, thatit is anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThis case stems from an abortive union drive amongRespondent's sales employees in the Louisville, Kentucky,area.The Company opposes the organization of itsemployees.' Roger Thompson, the director for its south-eastern region, testified that the Company believes "we cando as good a job [for the employees] as a union." TheiSeeFotomatCorporation,199 NLRB 732, where the Company recentlywas found to have engaged in violations of Sec. 8(a)(l) and (3) of the Act inconnectionwith organizational activities by its employees in severalCalifornia countries.See alsoFotomat Corporation,202NLRB 59, where the Companyrecently was found to have engaged in violations of Sec. 8(a)(1), (3), and (5)principal questions here are whether Jewell Newton andBrenda Meyers were terminated for their union activitiesand sympathies or for causes unrelated to their self-organizational interests.The Company conducts its retail business from smallfreestanding booths located in shopping center parkinglots.Itemploys only women as salespersons who arerequired to wear a distinctive uniform when at work andwho are referred to as "fotomates." Two fotomates, whoworkon successive shifts, are assigned to each location.The first shift normally is from 9 a.m. until 3 p.m. and thesecond shift is from 3 p.m. until the booth is closed. Whenan employee requires a break for meals or for otherreasons, she closes the booth and places in the window aclock-type sign which indicates when she will return. TheCompany operates 14 such facilities in the Louisville,Kentucky, area and employs approximately 30 salesgirls tooperate them.The organizational activities were initiated by JewellNewton. On July 25, 1972 she telephoned a Mr. Webber,an official of the Union. After some discussion about whatemployees must do to secure union representation,Webbersuggested that Newton come to the union office foradditional instructions and for authorization cards. ThatafternoonNewton went to the union hall where sheobtainedunion authorization cards and explanatorypamphlets. The next day, Newton telephoned five foto-mates and inquired whether they would be interested inattending a meeting at which a union official would talkabout union representation.She also asked thesewomen tospeak to other salesgirls about the subject. Newton mademost of her telephone calls from the salesbooth althoughshe knew that she was not supposed to use the telephonethere for personal matters.The initial organizational meeting was held on July 27.About 17 fotomates attended. Newton told the assemblywhat she had learned from Mr. Webber and distributedunion pamphlets and authorization cards. All the personspresent signed authorization cards. The cards werereturned to Newton who mailed them to the Union thenext day.2 Apparently no one from the Union attended themeeting and before the meeting adjourned Newtoninformed the women that there would be anothermeetingat which a union official would be present who wouldanswer their questions.The next afternoon Robert A. Green, the Company'sarea manager, telephoned Newton at her place of work andspoke with her about the previous night's organizationalmeeting.There is some conflict between Newton andGreen as to what was said. Newton testified as follows:"Well, he asked me how my party went. And I said that Ihad no party. He said, `Well, then how did your meetinggo?' And I said, `It was okay.' And he asked me what thegirls thought. And I told him that . . . they were interested.And he said . . . that he thought the union thing would fallthrough because the girls came and went so frequently theyof the Act in connection with organizational activities by its employeesworking at its Hicksville, New York, facility.2 In addition to the authorization cards that Newton received at themeeting. the next day she picked up signed authorization cards from twosalesgirls at their respective places of work. These were included in the cardswhich Newton mailed to the Union 466DECISIONSOF NATIONALLABOR RELATIONS BOARDdidn't stay at their jobs,long enough to hold a uniontogether.And he went ahead to say that it would cost us.And he,said that if the union thing fell,through that Iwould be out looking for another job. And he asked mewhy I was doing all of this, why I was causing so muchtrouble."Green also informed Newton,according to herversion of their conversation,that she should not use thetelephone in connection with her union activities.Green testified that there were complaints about Newtonsoliciting for the Union on company time.He receivedcomplaints directly from salespersons and also from hisadministrative assistant, Terry Lowe, who relayed to himcomplaints she had heard from fotomates. Green testifiedthat his purpose in calling Newton was to inform her thathe "had been told that she was soliciting other girls inregard to,the union,bothwhile she was working and whilethey were working."According to Green,he opened theconversation by inquiring,"How was your party lastnight?- 3Newton responded by asking,"What do youmean party?"Newton then acknowledged that the employ-ees had had a meeting the previous evening. Then Greentold her "that I knew that she had been soliciting oncompany time and that she knew that she wasn't supposedto do that."Newton acknowledged that what she had donewas wrong and said she would not do it any more. Greenfurther testified that he made it a point to tell Newton thatwhat the girls did on their own time was their ownbusiness.Green specifically denied that he had threatenedNewton with discharge.Green knew about the organizational drive from itsinception.In denying that he had engaged in covertsurveillance of the employees'union activities,he testified,"We wouldn'thave had to. We were informed of everymove they made by girls just voluntarily calling in theoffice.Gossip moves very fast." Green told his immediatesuperior,Roger Thompson,of the developments and it wasdecided that Thompson would meet with the employees inLouisville on Saturday, August 5.Brenda Meyers testified that on August 4 she received atelephone call from Green who said that he had heard thatthe employees were dissatisfied and were organizing aunion and that Roger Thompson was coming to Louisvilleto explain both sides of the question to them.Green askedMeyers to tell Kathy Ragland,who works the evening shiftin the same location,to attend the meeting.Meyersmentioned that Ragland had not attended the earlier unionmeeting.Green contradicted her and said that he knewthatRagland had been there.He asserted,"Iknoweverybody that was there and I know everything theysaid."When Meyers persisted that Ragland had notattended the union meeting, Green said it made nodifference he wanted everyone to attend the August 5meeting.The meetingbeganat 7:30 p.m. Present were Thompson;Green; his administrative assistant,TerryLowe; and about22 salespersons.4Jewell Newton was on vacation that weekand was not in attendance.Green introduced RogerThompson and said that the purpose of the meeting was tohelp the-employees make up their minds as to whether ornot they wanted a union.The decision,he explained, wasup to them.During the meeting,Green remarked that thegirls always complained about money and he pointed outthat union benefits are not free and that the employees willhave to pay union dues.Thompson asked who hadpresided at the employees'organizational meeting. Some-one named Jewell Newton.Thompson said the employeescould raise questions freely and asked what their griev-anceswere.Someone complainedthat they had notreceived any raises:Green responded,that the minimumwage rate was going to be increasedand the employeeswould get the benefits of the raise"without having to pay acent anyway."Meyers objected that many of the employ-ees were already being paid at the higher minimum rate, sothat when the statutory increases became effective, theywould not receive any benefit.Green explained that it wastheCompany's policyto give-raiseswhen raises weredeserved.Meyers then complained that the Company wasnot providing relief persons when a fotomate wished totake time off and that the fotomate had to find her ownrelief.Green replied that it was Company policy for anemployee who wanted a relief person to call the office andthe office would try to find someone.In regard to possiblerepresentation by a union,Thompson said that negotia-tionsmight take up to a year and during this timeemployeeswould lose whattheyhad because the bargain-ing would start from the bottom.In response to a question,Thompson said that employees of the Company in otherareas had tried to obtain union representation,but, afterhearing the facts,theyfound that union representation wasnot for them. Brenda Meyers was the most outspokenemployee at the meeting. According to Thompson, "Sheprettymuch carried the ball.. . .Most of them (theemployees)were very quiet...as I remember, themajority of the questions were asked by Brenda Meyers."A.Terminationof Brenda MeyersRespondent's position, stated by counsel at the openingof the hearing,is that Brenda Meyers was not discharged,but that she quit her employment.Roger Thompson testified that fotomates are part-timeemployees who normally work approximately 29 hours perweek.For the most part, girls in school and marredwomen accept these positions in order to supplementfamily'income.As a consequence,there is a high rate ofemployee turnover.For the Company as a whole, foto-mates are replaced at the rate of 129 percent per year.Louisville,which has a better record than the companyaverage,has a turnover rate of approximately 100 percent.By these standards,Brenda Meyers was a relatively longterm employee.She first began to work for the Company inJanuary 1970 and left its employ in August of that year togo to college.She began working again for the Company inMay 1971and remained until she was terminated onAugust 10, 1972.The circumstances leading to her termination turn aboutMeyers' interest in obtaining employment at a department3Green explained that the employees,on July 27, met at the Capeemployees"eat and have a get together there "Codder restaurant where Green held monthly sales meetings with the4Thompson made a special trip to Louisville from Atlanta,where heemployees and which meetings were referred to as parties because themaintains his office,to participate in the meeting. FOTOMAT CORPORATION467store known as Stewarts. With respect to the subject,Meyers testified as follows: In the morning of July 31,1972, the day Meyers returned from her vacation, TerryLowe,Green's administrative assistant,whom Meyersconsidered to be her friend,called her ands Meyers toldLowe that Stewarts had telephoned about ajob opportuni-ty and that she was going to the store for an interview.Lowe responded that when Meyers found out somethingdefinite, she should call back. Later that day, after shereturned home from her interview at Stewarts,Meyerstelephoned Lowe and informed her that Stewarts hadnothing worthwhile to offer and that she was not going totake the job there. Undenied is Meyers' testimony that shehad no further conversation with Lowe about the subjectuntil the date of her termination .6BrendaMeyers was terminated on August 10, 1972.Robert A.Green came to her store as she was leaving forthe day and told her that he had heard she had another joband that she had given her 2 weeks' notice and he washolding her to the notice. Meyers asked him where he hadreceived his information and Green replied from TerryLowe. Meyers then said that there was a misunderstandingand offered to telephone Lowe. Green responded that itwas unnecessary and that he wasgoing tohold her to hernotice to quit. After Green observed a paper on the cashregister'which had on it the Union's name and address, heasked Meyers what that was and she said,"It's no secretwe're going to hold a meeting there. You know I'm for it."Therewas further discussion during whichMeyersinquired whether shewas being terminated because of theUnion and Green denied the fact saying, "You gave yourtwo week's notice. I'm going to hold it to you." Finally,Green said, "Well, your work has been dropping anyway."Meyers asked how he could say that when she had beendesignated "Fotomate of the Month" before she went onvacation, which is an award for outstanding work. Greenthen referred to eight envelopes which were in the drawerand ' should have been sent to another store. Meyersprotested that it must- have happened while she was onvacation and she did not know anything about the matter.5It is Lowe's practice to telephone each location almost every morningin order to be sure that the salesperson assigned to the store is at work. Asonly one person works in each location at any one time,if the fotomate failsto appear the store will not be opened for business.6As a-witness,Brenda Meyers appeared to be unreservedly candid. Hertestimony was given forthrightly without hedging,with conviction,and withthe semblance of complete integrity.I find Brenda Meyers' testimony isreliable and to the extent that it differs from the testimony of otherwitnesses,particularly that of Terry Lowe and Robert A. Green, I creditMeyers'Lowe'sversion of the conversation described above differs to somedegree from Meyers' versionAccordingto Lowe: In the afternoon of July31,Meyers telephoned and informed her that Stewarts had called Meyers,that she had a job with that company, and that she was giving her 2 weeks'notice and Lowe should tell this to Mr Green.Meyers also said that shewould call again after she had her interview at Stewarts to let Lowe know ifMeyers could give the full 2 weeks'notice before leaving the Company'semploy.The same evening,Lowe informed Green about her conversationwith Meyers. Then, according to Lowe, when she telephoned Meyers thenext morning,Meyers informed her that she had decided not to take theposition with Stewarts.Lowe told Meyers that she would tell Mr Green thatMeyers had changed her mind. The same day, Lowe informed Green thatMeyers had changed her mind about taking a Job with Stewarts.7IcreditMeyers' version of her final conversation with GreenAccordingly,I find that Green did not include among the reasons he gaveMeyers for her discharge that she had reported to work 25 minutes late thatThe conversation then reverted to where it began by Greensaying,"You gave your two week's notice...I'm here forthe key[to the store ]."As Meyers was leaving,Green said,"I don'twant you to leave upset.You call me when you gethome...I do want to giveyou a goodrecommendation ifyou get another job." After Meyers again protested thatshe had done nothing which warranted her termination,Green said, "Well, you did give your two week's notice, butIwant to giveyou agood recommendation.So call me." 7Green alone was responsible for the decision to termifnate Meyers. Green testified that, on July 31, Terry Loweinformed him that Meyers had another job and was giving2 weeks' notice,but was uncertain as to whether she wouldbe able to remain for the full 2 weeks.The next day, Greenlearned from Lowe that Meyers had decided not to taketheother job and would stay with the Company.Nevertheless,from August 1 until August 10, the dayMeyers was discharged,according to Green, he -"wascontemplating what to do about her situation."During thisperiod,Green did not speak to either Lowe or Meyersabout the possibility that Meyers might quit her job with'the Company.Green finally decided to terminate Meyerson August 10. That day Meyers came to work about 25minutes later and, according to Green,this provided "theoccasion...to hold her to her resignation."9Green gaveas the reasons for Meyers'discharge:'"[T]hat she wastwenty-five minutes late that morning and the store wasclosed while she was late and because...in the past offinding her takingthe TV intoa store10 and . . . the factthat she had twenty...envelopes of film that belonged toone ofour other stores in her drawer and it had to be therefor sometime and that she had initialed the invoices that'were billed to the other store . . . and also'because of herattitude and . . . more than anything else . . . because shehad resigned."Green further explained thatMeyers"called up and said she was quitting,wanted to give hertwo week'snotice and the next day she called back andsaid that she decided not to take the other job. Of course Ican't afford to sit around.- . .when somebody has let usknow that they are going to leave or are actively seekingday or that she had once attempted to bring a television into a store.sLowe testified that Meyers explained she had overslept Lowe furthertestified thatMeyers had been late 5 or 10 minutes on several prioroccasions,but never before as long as 25 minutes.and that she does notconsider Meyers a tardy employee.9Green testified that Meyers "admitted to Terry Lowe and to myselfthat she overslept She made no bones about that..In fact, she was verynonchalant about it."10According to Green, about I or 2 months before Meyers' termination,Meyers had been asked to work on a Saturday morning at another locationin Clarksville,Indiana.Green was at the store before opening time WhenMeyers arrived,he observed her carrying a -small portable television into thestoreHe inquiredwhy she hadit and she said that she was afraid someonewould steal it from her cal. Green instructed her to leave the television inthe car because the automobile was within sight,being parked about 12 feetfrom the store.Contrary to Green, this incident could not fairly havecontributed to the decision to terminate Meyers. First, it does not appearthatMeyers had done anything improper At most, Green suspected that,had he not intervened,Meyers might have watched television in the store.Second,the event occurred a substantial period of time before Meyers'termination and there is no indication that Green had any basis,forsuspecting that Meyers had again done anything of a similar nature.Third,thereafter,Meyers was given the "Fotomate of the Month" award. Theresurrection of this inconsequential incident to justify Meyers' discharge issymptomatic of the inadequacy of Green's'entire explanation. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment elsewhere . . . Sometimes the girls don't giveme any notice at all when they quit. . . . I can't afford tositaround and have a girl call me today . . . and say,`Well, I'm not coming in any more.' Then I'm faced withgetting somebody in there."During the 10 days that intervened between the timeMeyers informed Lowe that Meyers was consideringanother position and August 10, when Meyers wasterminated,Green testified that he "was contemplatingwhat to do about her situation. . . . When she did come intwenty-fiveminutes late I thought that was just the strawthat broke the camel's back." However, Green testified, "Ididwant to give her a good recommendation... .Because I didn't want to hurt her chances ... of gettinganother job."On cross-examination, when asked what caused him todecide to hold Miss Meyers to her resignation, Greenanswered, "Two things mainly. One, the fact that I , hadfinally made the decision that I could not wait any longer,that I had to definitely have somebody for that store, that Icouldn't afford to sit around and wait for her to decidewhen she was going to stay and when she was going toleave.And also the fact that she was late that morning.And with all of that in connection with the other things shehad done I thought it best that we go ahead and partcompany at that time." When asked whether one of thereasons forMeyers' termination was her poor workperformance, Green answered, "No."In summary, Green's testimony is that he did notterminate Meyers because her work performance was bad.(Presumably that would have been hard to do as Meyerswon the "Fotomate of the Month" award the previousmonth.) He referred to Meyers being 25 minutes late onAugust 10 as a reason for her discharge, but this does notappear to have been a significant contributing causebecause Lowe testified that Meyers was not considered atardy employee and even Green testified that this eventmerely provided the occasion "to hold her to herresignation."Thus, the remaining ostensible reason wasthatMeyers had indicated an interest in seeking otheremployment and Green did not want to be faced withhaving to find a replacement without any notice. Thisexplanation is not plausible in the circumstances. Accord-ing to Green, many salespeople leave without notice. Thus,while a sudden departure might cause temporary inconven-ience, with its high turnover rate the Company undoubted-lyhas learned how to accommodate itself to suchhappening. Furthermore, when Meyers was consideringother employment, she informed Administrative AssistantTerry Lowe of the possibility that she might quit. Thissuggests that she would again give notice should she laterconsider leaving the Company's employ. Green gave noreason for a contrary belief on his part. In addition,Meyers previously had quit the Company's employ inAugust 1970. As Green seemed to have had no complaintin that instance, presumably Meyers then had given theCompany adequate notice. There is no reasonable basis inthis record for Green's indicated apprehension that Meyerswould one day quit the Company's employ without givingadvance notice.Of more significancein ascertainingthe operative reasonforMeyer's discharge is Green's testimony that betweenAugust 1 and August 10 he was "contemplating what to doabout [Meyers'] situation." It was during this period, onAugust 5, that the Company held the meeting at which itsought to dissuade the fotomates from pursuing furthertheir union activities and at which Meyers, who Thompsontestified was the most outspoken employee at the meeting,made it known that she favored the Union. Where, as inthiscase,the explanation given for the discharge of aworthy employee is implausible, it is logical to assume thatthe employer advances such excuse because he seeks tohide the true basis for his action. The Company unconc-ealedly opposed the organization of its employees. OnAugust 5, it discovered that Meyers was an outspokenadvocate of the Union. Only 5 days later, when Meyers, anormally prompt employee, for the first time reported forwork 25 minutes late, she was precipitately discharged.That Meyers' tardiness could not have been a proximatefactor in the decision to terminate her is reflected byGreen's inconsistent explanations. On the one hand, hetestified that he discharged her because he was afraid thatone day she might quit without giving any notice. Then, onthe other hand, although completely unrelated to such fear,Green testified that Meyers tardiness was "the straw thatbroke the camel's back" in a case where the Company'scamel was not carrying the burden of an incompetent,unreliable employee, but of an award-winning fotomate. Ifind that Meyers did not voluntarily quit her job, as theCompany contends, nor was she terminated because of theprobability that one day she might leave without givingnotice, as Green testified, but that she was dischargedbecause of her outspoken advocacy of the Union. Thedischarge of an unabashed, vocal exponent of the Unionwithin a month after the commencement of its organiza-tional campaign was a most effective method of undermin-ing the Union's organizational effort. In the circumstances,Meyers' discharge served to discourage membership in theUnion. I find that by discharging Brenda Meyers onAugust 10, 1972, the Company violated Section 8(a)(3) ofthe Act and also interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act in violation of Section8(a)(1).Meyers testified that on August 10, during her conversa-tion with Green, when the latter saw the piece of paper onthe register with the Union's name and address on it, hesaid to her, "You don't fool me. I know who theringleaders are." ii Also, on August 4, Green told Meyers,"Iknow everybody that was [at the organizationalmeeting] and I know everything they said." These remarkscreated the impression that Respondent had, engaged inunlawfulsurveillanceof its employees' union activities.Regardless how Green may have acquired knowledgeabout the organizational meeting or who the ringleaders11Green denied that he advised Meyers that he was aware of the identitya reliable witness I am of the opinion that he permitted his concern aboutof the chief union adherents. Green testified, "I told her . . I knew thatthe outcome of this litigation to affect his testimony. It is my opinion thatthere had been certain girls whowerecalling the other girls and soliciting.the testimony he gave was contrived to fit the Company's defense and wasAnd I told her I didn't want her engaging in that on company time." I creditnot a straightforward account of the events as they happened.Meyers rather than Green. Unlike Meyers, I do not consider that Green was FOTOMAT CORPORATION469were,hisquoted statements toMeyers created theimpression that the Company had been spying upon itsemployees' union activities. Employees' rights are jeopard-ized virtually as much by an employer who creates theimpression of surveillance as by an employer who engagesin actual surveillance. For, either necessarily interferes withemployees' freedom to organize by indicating that theemployer is anxious, to find out about union activity whichthe employees wish to conceal from him to avoidretaliation.12 Accordingly, by reason of Green's describedconduct, I find that the Company has engaged in furtherviolations of Section 8(a)(l) of the Act.B.Discharge of Jewell NewtonJewellNewton worked as a fotomate for Respondentfrom April 1972 until she was discharged on August 16,1972. The Company knew that she was responsible for theunion activities among its employees.The significant events culminating in Newton's dischargetook place following her return to work on August 7 from a1-week vacation. In the late afternoon of that day, Newtonat her own expense telephoned the office of Company VicePresident Scott Fitzgerald, which is located in LaJolla,California. The reason she placed the call was that in earlyJuly she had worked overtime and had not been givenpremium pay for the time she worked in excess of 40 hoursduring the week in question and allegedly had beeninstructed by Green to report the excess hours on anotheremployee's time record. The amount involved was approxi-mately $5. Newton testified that she had not asked Greenfor the money, but had called Fitzgerald "because that'swhat I thought would be best to do at the time." Shetestified that she had learned from Union RepresentativeWebber that the offense of which she wished to accuseGreen constituted a violation of the Wage and Hour Lawand was relatively serious.When questioned why shewould telephone California to collect $5, Newton testifiedthat the reason was "not necessarily [to] get [Green] introuble." She explained, "It was the principle that Iworked, that I would work overtime and they wouldn't payme a little measly five dollars that I'd worked."Jewell Newton normally worked only 32 hours per week.According to Newton, on the Monday of the week duringwhich she allegedly worked overtime, in addition to herown shift, at the request of Teresa Norman, who workedthe second shift at the same location, she also workedNorman's shift. Newton knew that employees were notsupposed to change their work shifts without first clearingwith Green or Lowe. However, on this occasion she did notinform either Green or Lowe of the switch. Newtontestified, "I felt that . . . it wasn't my position to call Mr.Green and tell him. It was Teresa Norman's to call and tell12The court has held that:"Surveillancebecomes illegal because it indicates an employer'sopposition to unionization, and the furtive nature of the snooping tendsto demonstratespectacularly the state of the employer's anxiety. Fromthisthe law reasons that when the employereither engages insurveillanceor takes steps leading his employees to think itis going on,they are under the threat of economiccoercion,retaliation, etc."Hendrix Manufacturing Company, Inc., v. N.L.R.B.,321 F.2d 100, 104,fn. 7 (C.A. 5).13 Jewell Newton appeared to be passionately involved in this litigation.him ... she was going to be off." Later in the same week,Newton was asked to work an additional shift for anothergirl.Thus, with the unapproved shift she worked forNorman, Newton worked two extra shifts during the weekin question for a total of 46 hours. According to Newton,when she called Green and informed him that she hadworked overtime hours, he told her "to put it on TeresaNorman's timesheet and have [Norman] pay [Newton] forthe hours worked." According to Newton, this is what wasdone.Green's version of the event is at variance withNewton's. He testified that one morning, when a telephonecallwas made to the store, it was discovered that TeresaNorman was at work instead of Newton. Normanexplained that "Jewell was going to be out of town and thatthey had arranged between themselves that Teresa wouldwork all day both Monday and Tuesday and they wouldhope that we wouldn't find out about it. And I said, `Well,that's going to cause you to have overtime,' And she said,`Well, I know,' she said, `but I'm going to put the hours onJewell's time card.' And I said, `Well, you know that'sstrictly against company policy and it's also illegal by wageand hour.' " Green did not testify as to whether anyovertime was paid to either Norman or Newton or whatwas done about their plan to falsify the timecards.Newton did not speak to Scott Fitzgerald when sheplaced her telephone call to him in California. Instead shewas connected with his secretary who referred her to RogerThompson. Subsequently, there was a telephone conversa-tionbetween Newton and Thompson. There is someconflict between the testimony of Newton and Thompsonas to when they spoke and what was said. I creditThompson and the summary below of their conversation isbased upon Thompson's testimony.13Scott Fitzgerald's secretary telephoned Thompson onAugust 7 and asked him to communicate with Mrs.Newton because Fitzgerald was unavailable. Thompsonhad previously been informed about Newton's unionactivities.He telephoned Mrs. Newton the same afternoonand spoke with her for about 20 minutes. She complainedto him about overtime pay that had not been realized bythe girls, about a situation where a young lady had beenforced into an insurance program, that certain girls weregiven preferential treatment because they, in essence, wereplaying ball with Green and that Green was "snowing" thegirls.Thompson then turned the conversation to the unionquestion. After some discussion of the subject, Thompsonmentioned to Newton that he thought their talk wasfruitful in that he felt she was listening to what he had tosay. Among the things he said to Newton were (1) that theCompany had given benefits to its employees based uponits ability to do so, (2) that it would continue to respond tothe needs of the girls; and (3) that he didn't feel that a thirdI suspect it may be due as much to her concernwithvindicating the rights ofemployees,which probably with great sincerityshe believeshave beenviolated by the Company, as with the directbenefitsshe personally mightreceivefromthe favorableoutcome of this litigation.However, herobjectivity seems to have been affected by her involvement. My impressionis that inher testimonyshe was seekingmoreto describe her feelings andattitudes thanto recount the pertinent facts. I findthat Newtonwas not areliable witness.On the other hand, although Thompson has an importantstake in the outcome ofthis case, his testimony was straightforward andcarefully given.I findthat Thompson was a crediblewitness. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDparty could do as good a job as the Company could. Hereminded her of the need to payunion duesand that theemployeesmight have to participate in other unionactivities such as walking picket lines which was not inkeeping with and would not further their needs or theirjobs.Also, he said that when a union comes into thepicture the starting point with respect to employee benefitsisnot what they had with additions, but bargaining beginsat ground zero and theunion mustnegotiate for allbenefits so that the result may be that the employees willend up with the same, with fewer or with greater benefits.Thompson also cautioned Newton againstengaging inorganizational activities on companytime.Before conclud-ing the conversation, Thompson remarked that, while hedidn't have all the answers, there were a few things aboutthe impact of the Union that he had pointed out to Newtonof which she might not have been aware.Thompson reported his conversation with Newton toGreen. Subsequently, about 1:40 p.m. on August 11, GreenvisitedNewton at her store. She testified that when hearrived he appeared to be angry and upset and she is surethat it was because she had gone over his head to speakwith company officials. Green remained about 45 minutesduring which time they had an acrimonious discussion.Contrary torules,Newton was not wearing the companyuniform. Green reminded Newton that she could be firedfor not wearing the uniform. Then, according to Newton,"And he asked me why I took it upon myself to call RogerThompson and tell him the lies that I told him. And he saidthat I was vicious and I was a liar and that he wanted meto take a polygraph test. And I told him that I would, that Iwould make the arrangements for it. And he said, no, thathe would make the arrangements for it. And it droppedthere. And he was just very upset and angry with me. And Itold him about the instance of the insurance. And I askedhim why he had done it, why did he make her sign thepapers. .I said, 'I guess that's money in your pocket.'And he got very mad at me and he said for me not to eversay anything like that again."Green discharged Newton on August 16. The decisionwas his alone. Newton testified that Green said he wasdischarging her because she had not worn her uniform andbecause of the lies she told about him to Roger Thompson.Then, according to Newton, "I was very mad and I calledhim some names."RegardingNewton's discharge Green testified, "Themain thingstome were the fact that she had taken it uponherself to lie to my superior about me, to state things that Iknew to be lies to undermine my relationship in thiscompany, and possiblyto terminatemy employment. Andalso the fact that she has been extremely surly in mypresence. It was plain that I could no longer deal with thisgirl on an employer-employee relationship. The attitude inmy presence was that she was almost no longer under mysupervisory control." Green testified that when he notifiedNewton of her discharge he "told her also because oflateness and not wearing a uniform, but mainly because oftelling [Thompson] lies." Green also testified about otherdeficiencies on the- part of Newton in the performance ofher work, but these matters were only small contributingreasons leading to her discharge. Green believed thatNewton had lied to Thompson "for the purpose ofdestroying" him. His testimony in effect is that the single,overriding reason for his decision to discharge Newton washer report about him (which Green considered to be lies) tohis superior, Roger Thompson.IfNewton's report to Thompson alone (or together withNewton's other alleged derelictions in the performance ofherwork) was the proximate, efficient cause for herdischarge then Newton's termination does not violate theAct.14 However, if a contributing factor to the decision wasNewton's leadership in the organizational drive among theCompany's Louisville employees, then her dischargeconstitutes an unlawful infringement upon employees'statutory rights.ThatGreen and the Company weredisposed to terminate persons who actively aided the unioncampaign is demonstrated by the discharge of BrendaMeyers. It is not unreasonable to assume that theCompany would seek an opportunity to rid itself of JewellNewton who had been promoting the Union even morestrenuously thanMeyers.However, the fact that theCompany might welcome an opportunity to dischargeNewton does not make her discharge unlawful if, in fact,she was discharged for a reason which would have broughtaboutherdischarge absent her union activities. Newtonplaced a telephone call to Company Vice PresidentFitzgerald to voice a complaint against Green. Ultimately,she spoke to Thompson. Thompson told Green of theconversation. The latter considered the complaints madeabout him to have been lies. More importantly, he fairlyconcluded that Newton was seeking to undermine hispositionwith the Company. In these circumstances, Ibelieve that the reason given by Green for dischargingNewton is plausible and true. Despite the contrarysuspicions adverted to above, I find that General Counselhas failed to prove by a preponderance of the evidence thatNewton was discriminatorily discharged.C.Other Alleged InterferenceThe complaint alleges that Roger Thompson in thecourse of his telephone conversation with Jewell Newtoncoercively interrogated her about her union activities andcreated the impression that the Company had engaged insurveillance of its employees' union activities. I find thatthe credible evidence adduced at the hearing does notsupport thisallegation.The complaint also alleges that in connection with theconversation between Green and Newton at her place ofwork on August 11, the Company attempted discriminato-rily to require her to take a polygraph test in order toharass her. Based upon the evidence discussed aboveconcerning the incident, I find that General Counsel hasfailed to prove the alleged unlawful discrimination.14The purpose of Newton's initial telephone call to Scott Fitzgerald wasNewton's overtime pay complaint, the features which angered Green, after ato satisfy a personal complaint and was not related to the union campaignreport of the discussion had been made to him by Thompson,and led himor to the promotion of any purpose in concert with other employees.Theto discharge Newton did not concern the Union or the employees'callwas referred to Thompson.Although the.conversation on August 7concerted activities.Green was troubled by what he deemed to be slanderbetween Newton and Roger Thompson covered more subjects than justagainst him as a person and as a supervisor. FOTOMAT CORPORATION471The complaint also alleges that on the same occasion, onAugust_ 11,Green threatened Newton with dischargebecause of her activities on behalf of the Union. Newtontestified to such effect and Green denied Newton'stestimony. It is my opinion that neither was a reliablewitness. In the circumstances, I find that General Counselhas failed to prove by a preponderance of the evidence thatthe alleged threat was made.The complaint also alleges that in connection withGreen's telephone call to Newton on July 28 he unlawfullyinterrogated her about her union activities. Even acceptingGreen's version of the incident, I find such violation wasproved. According to Green, he telephoned Newton andinquired with reference to the union meeting, "How wasyour party last night?" He informed her that he,knew thatshe had been soliciting on company time and cautionedher against such activity., In context, Green with not toomuch subtlety was seeking to get Newton to reveal whathad occurred at the union meeting. Such effort to secureinformation which "could be useful for discrimination orharassment,without an explanation of any legitimatepurpose for asking the question and without giving Newtonany assurances against reprisal, particularly in this casewhere the Company revealed its opposition to theunionization of its employees shortly after the commence-ment of the organizational activities and quickly dis-charged one of the outspoken sympathizers of the Union,was clearly coercive.15IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that the Company unlawfully discharged itsemployee Brenda Meyers on August 10, 1972. I shallrecommend that the Respondent offer Brenda Meyersimmediate and full reinstatement to her former job or, ifthat job no longer exists, to a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of earningsshemay have suffered by reason of the discriminationagainst her by payment to her by a sum of money equal tothatwhich she normally would have earned from theaforesaiddate of her discharge to the date of theRespondent's offer of reinstatement, less her net earnings15N.L R.B. v. Camco, Inc.,340 F2d 803, 804-807 (C.A. 5, 1965), cert.dented 382 U.S. 926.16 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,during such period. The backpay provided for herein shallbe computed on the basis of calendar quarters, inaccordance with the method prescribed inF.W. WoolworthCompany,90 NLRB 289. Interest at the rate of 6 percentper annum. shall be added to such net backpay and shall becomputed in the manner set forth inIsisPlumbing andHeating Co.,138 NLRB 716.For the reasons which are stated inConsolidatedIndustries, Inc.,108, NLRB 60, 61, and cases there cited, Ishall recommend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact and,upon the entire record in this case I make the following:CONCLUSIONS OF LAW1.By discriminatorily discharging Brenda Meyers onAugust 10, 1972, thereby discouraging membership in theUnion, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)of the Act.2.By reason of the foregoing conduct and by reason ofRespondent's unlawful interrogation of an employee,described above, and Respondent's unlawful conduct increating the impression among employees that it wasengaging in the surveillance of their union activities,Respondent has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.3. , The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.4.Respondent has not engaged in any violations ofSection 8(a)(3) of the Act by the discharge of JewellNewton on August 16, 1972, and has not engaged in theviolations of Section 8(a)(1) of the Act alleged in thecomplaint except insofar as such violations were specifical-ly found above to have taken place.Upon the basis of the foregoing findings of fact, theconclusions of law, and the entire record in this proceedingand pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:16ORDERRespondent, Fotomat Corporation, Louisville, Kentuc-ky, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee in regard to hire, tenure of employment, or anyterm or condition of employment in order to discouragemembership in Teamsters Local Union No. 783, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or in anyother labor organization.(b) Coercively interrogating employees concerning theirunion membership or activities.conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes. 472DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Engaging in the surveillance of the union activities ofitsemployees or creating the impression among itsemployees that it is keeping their union activities undersurveillance.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer Brenda Meyers immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges.(b)Make Brenda Meyers whole for any loss of earningsshe may have suffered by reason of Respondent's unlawfuldiscrimination against her in the manner set forth in thesection of this Decision entitled the "Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all17 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its places of business in Louisville, Kentucky,copiesof the attached notice marked "Appendix." 17Copies of said notice, on forms provided by the RegionalDirector forRegion 9, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.to a Judgment of the UnitedStates Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."